COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
  MOR KM HOLDINGS, L.L.C.,
                                                                   No. 08-20-00190-CV
                                                  §
                                 Appellant,
                                                                      Appeal from the
                                                  §
  v.
                                                                    143rd District Court
                                                  §
  EDGARDO MADRID & ASSOCIATES,
                                                                 of Reeves County, Texas
  L.L.C.,
                                                  §
                                                                 (TC# 19-10-23239-CVR)
                                 Appellee.
                                                  §


                                  MEMORANDUM OPINION

       Appellant MOR KM Holdings, L.L.C., has filed an unopposed motion for voluntary

dismissal in this appeal because the parties have settled. See TEX.R.APP.P. 42.1(a)(1). The order

abating this appeal is lifted, the motion to dismiss is granted, and this appeal is hereby dismissed.

Costs of the appeal are taxed against each party pursuant to their agreement. See TEX.R.APP.P.

42.1(d).

                                              JEFF ALLEY, Justice

May 11, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.